UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6790


JASPER MAURICE WARREN,

                Plaintiff - Appellant,

          v.

KATHLEEN GREEN, Warden; DEPARTMENT OF PUBLIC SAFETY &
CORRECTIONAL SERVICES; DAVID M. MATHIS, M.D.; CORRECTIONAL
MEDICAL SERVICES, INC.; ROBERT SMITH, Medical Director,
Wexford Health Sources, Inc.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-01308-RDB)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Maurice Warren, Appellant Pro Se.       Michael O’Connor
Doyle, Assistant Attorney General, Baltimore, Maryland; Philip
Melton Andrews, Ryan Alexander Mitchell, KRAMON & GRAHAM, PA,
Baltimore, Maryland; Valerie L. Tetro, WHITEFORD, TAYLOR &
PRESTON, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jasper     Maurice    Warren    appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the    record   and   find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Warren v. Green, No. 1:09-cv-01308-RDB (D. Md. Apr. 30,

2010).      Warren’s motion for appointment of counsel is denied.

We   dispense    with    oral     argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2